DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mjahi et al. (WO 2017/11176 A10) in view of So (US 2003/0122805 A1). 
The US publication (US 2018/0350880 A1) of Mjahi is used in the rejection of the claims. 
Regarding claims 1, 3-8 and 10-12, Mijahi teaches in figure 1 and related text e.g.  a memory device (100; Fig.1), comprising: a word line (bottom 110 formed under 102; Fig.1; 110 can serve as word line or bit line; this case word line; Para. 0026); a selector element (106; Fig.1; Para. 0018) above the word line (110), the selector element comprising a selector material layer (106) and a ballast material layer (108; Fig.1; Para. 0022) different than the selector material layer (106 and 108 different layers; Fig.1); a bipolar memory element (102 formed above 104; Fig.1) above the word line (bottom 110); a conductive electrode (110 formed between 102 and upper bipolar element) between the selector element (106) and the bipolar memory element (upper memory element); and a bit line above the word line (uppermost 110; Fig.1 can be a bit line); wherein the ballast material layer comprises a material selected from the group consisting of  hafnium oxide (HfOx ) or tantalum oxide (TaOx) (Para. 0022the ballast material layer has a resistivity in the range of 103 - 106 Ohm-cm (Figure 3); wherein the selector material layer comprises a phase change material (Para. 0021); wherein the selector material layer comprises an insulator metal transition material layer (Para. 0021); wherein the selector material layer comprises a semiconducting oxide material (Para. 0021); the conductive electrode comprises a material selected from the group consisting of WN, TiN, TaN, W, Ti (Para. 0025), Ta and Ru; wherein the selector element (106) is below the bipolar memory element (108); wherein the selector element has a threshold voltage less than or equal to 1V (para. 0031); wherein the bipolar memory element comprises a resistive random access memory (RRAM) device (Para. 0075); the bipolar memory element comprises a magnetic tunnel junction (MTJ) device (Para. 0020).
Mijahi does not explicitly state the ballast material layer is selected from the group consisting off titanium oxide (TiOx), niobium oxide (NbOx), titanium aluminum oxide (TiAlOx) and tungsten oxide (WOX).
However, So teaches the ballast resistor could be made with metal oxide such as tantalum oxide (para .0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the ballast resistor selected from metal oxide in the device of Mijahi as taught by So and in specific selected from titanium oxide (TiOx), niobium oxide (NbOx), titanium aluminum oxide (TiAlOx) and tungsten oxide (WOX) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Regarding claim 9, Mijahi teaches the selector element is above the bipolar memory element (Figure 1; claim 9 is taught by Figure 1 since the direction of the figure 1 used in the rejection above can be used upside down and reject the limitation of claim 9 that the selector element is above the bipolar memory).
Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 13 is allowed since the prior art reference does not teach: “...a second memory cell on the word line, the second memory cell comprising: a second selector element above the word line, the second selector element comprising a selector material layer and a ballast material layer different than the selector material layer; a second bipolar memory element above the word line; a second conductive electrode between the second selector element and the second bipolar memory element...” with the rest of the limitations of claim 13.
Claim 18 is allowed since the prior art reference does not teach: “...patterning the bipolar memory material layer stack; patterning the conductive electrode layer to form a conductive electrode; forming a selector element by using the conductive to pattern the selector material stack; forming a second dielectric layer on the hardmask, on sidewalls of the selector element and on sidewalls of the bipolar memory element; planarizing the second dielectric layer to expose an uppermost surface of the bipolar memory element; and forming a word line on the uppermost surface of the bipolar memory element and on an uppermost surface of the second dielectric layer.” with the rest of the limitations of claim 18.
Claim 18 is allowed since the order of the steps are not taught by the prior art reference. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/            Primary Examiner, Art Unit 2894